department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date vil legend llc state donor investment_advisor dear contact person identification_number telephone number employer_identification_number this is in response to your letter dated date in which you requested certain rulings with respect to ilr c sec_512 sec_4943 and sec_4944 background you are an exempt_organization described in sec_501 and classified as a private_foundation under sec_509 llc is a manager-managed llc under the laws of state and is treated as a partnership for federal tax purposes llc’s sole activity is the operation of an investment hedge fund llc has three classes of membership interests - class a class b and class c llc uses its funds for the sale purchase and trading of financial instruments traded on public financial markets including stocks stock indices exchanged-traded funds real_estate_investment_trusts mutual funds bonds currencies and derivatives of these instruments you represent that at least ninety-five percent of llc’s income is derived from passive sources as that term is defined in sec_4943 llc is managed solely by an investment_advisor investment_advisor a for-profit limited_liability_company manages the investments for llc and another unrelated company the class b membership interest in llc is owned solely by donor class b membership interests represent ten percent of the income_interest of llc the income for class b interests is paid out on a monthly basis if the class b interest_income is not claimed each month it is attributed to the class a membership interests you represent that your holdings in llc and llc’s holdings in investment_property will not constitute debt-financed_property giving rise to unrelated_debt-financed_income under sec_512 and sec_514 and that all of your income from llc will be from passive sources of one or more types excepted under sec_512 from unrelated_business_taxable_income you also represent that the holdings of llc in business enterprises that are attributed to you and to any disqualified_person owners of llc along with any other holdings of you and of disqualified persons in such business enterprises will be permitted holdings under sec_4943 donor proposes to contribute all of her class b membership interest in llc to you so that you may use the proceeds to further your charitable purpose rulings requested the investment activities conducted by llc will not generate unrelated_business_taxable_income for you with respect to your class a membership interest and the proposed gift to you of the class b membership interest your ownership of class a membership interest in llc and or your proposed ownership of a class b interest in llc will not cause you to be liable for an excess business holding excise_tax under sec_4943 your acceptance of the proposed gift of a class b membership interest in llc from donor will not constitute a jeopardizing investment under sec_4944 law sec_512 provides that the term unrelated_business_taxable_income means the gross_income derived by an organization from an unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed for expenses directly connected with the carrying on of such trade_or_business sec_512 outlines several modifications that remove certain types of income from being included in unrelated_business_income the types of income excluded from unrelated taxable_income include dividends interest payments annuities royalties rents and the gains and losses from the sale exchange or other_disposition of property other than inventory or property_held_primarily_for_sale to customers sec_513 defines unrelated_trade_or_business any trade_or_business the conduct of which is not substantially related aside from the need for income or funds or the use it makes of the profits derived to the exercise of performance by such organization of its charitable educational or other purpose constituting the basis for its exemption under sec_501 sec_4943 imposes a ten percent excise_tax on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 defines excess_business_holdings as the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 defines permitted holdings as twenty percent of the voting_stock of any corporation reduced by the percentage of stock owned by all disqualified persons sec_4943 provides that for interest in any partnership or joint_venture the word profit interest should be substituted for the word voting_stock in the definition of permitted holdings sec_4943 states that in computing the holdings of a private_foundation or a disqualified_person as defined in sec_4946 with respect thereto in any business_enterprise any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries sec_4943 stipulates that business_enterprise does not include a trade_or_business where at least ninety-five percent of the gross_income is derived from passive sources for purposes of this section passive_income includes income from the sources described in sec_512 and sec_4944 imposes a ten percent tax on private_foundations that invest any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_1_513-1 provides that the term unrelated_business_taxable_income means the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the deductions and subject_to the modifications provided in sec_512 of the code unless one of the specific exceptions of sec_512 or sec_513 is applicable gross_income of an exempt_organization subject_to the tax imposed by sec_511 is includible in the computation of unrelated_business_taxable_income if it is income from trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_53_4943-10 provides that the term ‘business enterprise’ does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources thus stock in a passive holding_company is not to be considered a holding in a business_enterprise even if the company is controlled by the foundation instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 sec_53_4944-1 provides that sec_4944 shall not apply to an investment made by any person that is later gratuitously transferred to a private_foundation provided the foundation furnishes no consideration to such person upon the transfer analysis ruling sec_512 provides that unrelated_business_income is the gross_income derived by an organization from an unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed for expenses directly connected with the carrying on of such trade_or_business sec_513 provides that an unrelated_trade_or_business is any trade_or_business the conduct of which is not substantially related aside from the need for income or funds or the use it makes of the profits derived to the exercise of performance by such organization of its purpose constituting the basis for its exemption under sec_501 under these definitions the income you earn from your investments in llc would constitute unrelated_business_income sec_512 however outlines several modifications to unrelated_business_income given that your income from the llc will meet one of these exceptions it will not be unrelated_business_taxable_income ruling sec_4943 imposes an excise_tax on the excess business holding of private_foundations sec_4943 defines excess business holding as the amount of stock in a corporation that a foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in the corporation to be permitted holdings sec_4943 provides that the permitted holdings of a foundation in a corporation are twenty percent of the voting_stock reduce by the percentage of the voting_stock owned by all disqualified persons in any case in which all disqualified persons together do not own more than twenty percent of the voting_stock of a corporation nonvoting_stock held by a private_foundation is treated as permitted holdings sec_4943 and sec_43 b when discussing an entity treated as a partnership sec_4943 provides that profit interest may be substituted for the word voting_stock in the definition of permitted interest despite the size of your holdings in llc such holdings do not constitute excess_business_holdings under sec_4943 sec_4943 provides that in order for your holdings to constitute excess_business_holdings llc must qualify as a business_enterprise sec_53 c provides that if a trade_or_business derives ninety-five percent of its income from passive sources as demonstrated by sources described in sec_512 and as does llc then it is not considered a business_enterprise however the proportionate share of the holdings of llc in business enterprises are imputed to you and other owners of llc under the rules in sec_4943 id in your situation llc is not a business_enterprise since all of its income is derived from passive sources described in sec_512 moreover the holdings of llc will not be excess_business_holdings thus your holdings in llc will not result in excess_business_holdings under sec_4943 ruling sec_4944 imposes a ten percent tax on private_foundations that invest any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_53_4944-1 provides that when a private_foundation receives a gratuitous transfer of investments from any person such investments will not be considered jeopardizing investments under sec_4944 as long as the private_foundation did not pay for the investments here the class b membership interest which has no debt or any other encumbrance is being transferred to you for no consideration therefore the transfer of class b membership interest to you is nota jeopardizing investment rulings the investment activities conducted by llc will not generate unrelated_business_taxable_income for you with respect to your class a investment and the proposed class b investments your ownership of class a membership interest in llc and or your proposed ownership of a class b interest in llc will not cause you to be liable for an excess business holding excise_tax under sec_4943 your acceptance of the proposed gift of a class b membership interest in llc from donor will not constitute a jeopardizing investment under sec_4944 this ruling supersedes a prior ruling issued on date this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described specifically this ruling does not address the issue of self-dealing in regards to the initial investments by you in llc because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
